     Case 2:21-cv-01479-RFB-DJA Document 3 Filed 09/07/21 Page 1 of 2




 1

 2
                                    UNITED STATES DISTRICT COURT
 3
                                            DISTRICT OF NEVADA
 4
                                                       ***
 5
      Mark Clifford Sykes,                                    Case No. 2:21-cv-01479-RFB-DJA
 6
                               Plaintiff,
 7                                                                               Order
            v.
 8
      Las Vegas Metropolitan Police Department, et
 9    al.,
10                             Defendants.
11

12          This matter is before the Court on Plaintiff’s application for leave to proceed in forma

13   pauperis (ECF No. 1). Plaintiff is proceeding in this action pro se. The Court finds these matters

14   properly resolved without a hearing. LR 78-1.

15          Under 28 U.S.C. § 1915(a)(1), the Court may only authorize a party to proceed with an

16   action without paying the fees or costs or providing security for them if that person submits an

17   affidavit including a statement showing the person is unable to pay the costs. The Court’s Local

18   Rules provide that a person who is unable to prepay fees in a civil case may apply for leave to

19   proceed in forma pauperis. See LSR 1-1. The application must be on the form provided by the

20   court and include a financial affidavit disclosing the applicant’s income, assets, expenses, and

21   liabilities. See LSR 1-1. Finally, under Local Rule IC 5-1, an electronic signature may either be

22   in the form of “/s/ [name]” or a facsimile of a handwritten signature. LR IC 5-1.

23               Here, the Court finds that Plaintiff’s application is incomplete because: (1) it does not

24   state the amount of money received from Social Security Benefits under question three; (2) does

25   not explain whether the Plaintiff owns any automobile, real estate, stock, bond, security, jewelry,

26   art work, or other financial instrument or thing of value under question five; (3) crosses out

27   “declare under penalty of perjury” in the declaration section and replaces it with “certify”; and

28   (4) uses an electronic signature without the “/s/ [name]” convention required by Local Rule IC 5-
     Case 2:21-cv-01479-RFB-DJA Document 3 Filed 09/07/21 Page 2 of 2




 1   1. Crucially, without complete answers to questions three and five, the Court is unable to

 2   determine Plaintiff’s income or find that Plaintiff is unable to pay the costs of commencing this

 3   action.

 4             Having concluded that Plaintiff is not entitled at this time to proceed in forma pauperis,

 5   the Court need not screen the complaint under 28 U.S.C. § 1915(e)(2)(B), which requires the

 6   dismissal of the case at any time if the Court determines that it is frivolous or malicious or fails to

 7   state a claim upon which relief can be granted or seeks monetary relief against a defendant is

 8   immune from such relief. Plaintiff is instructed to state the amount of money received from

 9   Social Security Benefits under question three and respond to question five. Plaintiff is also

10   instructed not to cross language out of the declaration section and, if he uses an electronic

11   signature, to sign using the “/s/ [name]” convention.

12             IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma

13   pauperis (ECF No. 1) is denied without prejudice.

14             IT IS FURTHER ORDERED that Plaintiff shall file a complete application with a more

15   detailed answer to questions three and five. In the alternative, Plaintiff may make the necessary

16   arrangements to pay the filing fee of $402, accompanied by a copy of this Order. Plaintiff shall

17   have thirty days from the date of this order—until Thursday, October 7, 2021—to comply by

18   filing a new application to proceed in forma pauperis or to pay the filing fee. Failure to comply

19   will result in a recommendation to the District Judge for dismissal of this action.

20

21             DATED: September 7, 2021

22
                                                             DANIEL J. ALBREGTS
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                   Page 2 of 2
